UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7137


THOMAS J. BARKER,

                  Petitioner – Appellant,

             v.

PATRICIA STANSBERRY, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-hc-02112-D)


Submitted:    February 13, 2009             Decided:   March 3, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Barker, Appellant Pro Se.         Michael Bredenberg,
Raleigh, North Carolina, Rudolf A. Renfer, Jr., Assistant United
States   Attorney,  Raleigh,   North  Carolina,  Christina   Ann
Thompson, BUREAU OF PRISONS, Butner, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas    J.    Barker,      a       federal    prisoner,      appeals    the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)     petition.        We     have   reviewed       the     record   and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by   the   district     court.        Barker        v.   Stansberry,      No.   5:07-hc-

02112-D     (E.D.N.C.       June    16,   2008).            We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                              2